This is an action for divorce on the ground of intolerable cruelty. The parties were married on October 23, 1943, after an acquaintance with each other of only about two months' duration.
At the time of the marriage the defendant was in military service and claimed to be on leave. The parties lived together at the home of the plaintiff's parents. The sum total of the plaintiff's complaints is that the defendant lied to her on various matters, chiefly about his leave and various claimed extensions thereof, it later appearing that he was absent without leave, that he ignored her most of the time and failed to keep some appointments which he made with her, and that while she worked during the day he slept and then kept her awake well into the night by playing the radio. There were no acts of physical violence.
They lived together for only four weeks and then he deserted her. After that desertion she was in a nervous state and went to a doctor for treatment for about six months. She claims *Page 97 
that her nervous condition was the result of her husband's treatment of her. It is, however, incredible that a mere four weeks of life under the conditions which she describes could have been a very material cause of a serious nervous breakdown. It is more probable that her nervous condition, whatever it was, was caused more by her own regrets over having hastily married a man who turned out to be not an ideal husband than by the defendant's treatment of her. In any event the whole conduct of the husband, although not commendable, was not so bad as to nullify the purposes of the marriage. Although probably their life together was not at all agreeable to the plaintiff, the defendant's acts taken altogether were a long way short of intolerable. The law does not contemplate that the status of marriage should be dissolved for such relatively trivial reasons. The plaintiff has failed to make out a case of intolerable cruelty.
   Judgment may enter denying the divorce.